UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21906 Claymore Exchange-Traded Fund Trust 2 (Exact name of registrant as specified in charter) 2455 Corporate West Drive, Lisle, IL 60532 (Address of principal executive offices) (Zip code) Kevin M. Robinson 2455 Corporate West Drive, Lisle, IL 60532 (Name and address of agent for service) Registrant’s telephone number, including area code:(630) 505-3700 Date of fiscal year end: August 31 Date of reporting period: September 1, 2010 to November 30, 2010 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5).The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. Attached hereto. YAO| Guggenheim China All-Cap ETF Portfolio of Investments November 30, 2010 (unaudited) Number of Shares Description Value Long-Term Investments - 100.0% Common Stocks - 99.6% Consumer Discretionary - 5.4% Anta Sports Products Ltd. AviChina Industry & Technology Co. (a) (b) Brilliance China Automotive Holdings Ltd. (a) (b) China Dongxiang Group Co. China Travel International Investment Ctrip.com International Ltd., ADR (a) Dongfeng Motor Group Co. Ltd. Focus Media Holding Ltd., ADR (a) Golden Eagle Retail Group Ltd. Home Inns & Hotels Management, Inc., ADR (a) Li Ning Co. Ltd. (b) Minth Group Ltd. New Oriental Education & Technology Group, ADR (a) Parkson Retail Group Ltd. Ports Design Ltd. Consumer Staples - 5.1% Chaoda Modern Agriculture Holdings Ltd. China Agri-Industries Holdings Ltd. China Foods Ltd. China Mengniu Dairy Co. Ltd. China Resources Enterprise Ltd. China Yurun Food Group Ltd. Tingyi Cayman Islands Holding Corp. Tsingtao Brewery Co. Ltd. Uni-President China Holdings Ltd. Want Want China Holdings Ltd. Wumart Stores, Inc. Energy - 17.4% China Coal Energy Co. Ltd. China Oilfield Services Ltd. China Petroleum & Chemical Corp. China Shenhua Energy Co. Ltd. CNOOC Ltd. Kunlun Energy Co. Ltd. PetroChina Co. Ltd. Yanzhou Coal Mining Co. Ltd. Financials - 34.1% Agile Property Holdings Ltd. Bank of China Ltd. Bank of Communications Co. Ltd. Beijing Capital Land Ltd. China Citic Bank Corp. Ltd. China Construction Bank Corp. China Everbright Ltd. China Life Insurance Co. Ltd. China Merchants Bank Co. Ltd. China Overseas Land & Investment Ltd. China Resources Land Ltd. China Taiping Insurance Holdings Co. Ltd. (a) Country Garden Holdings Co. E-House China Holdings Ltd., ADS Franshion Properties China Ltd. Greentown China Holdings Ltd. Guangzhou R&F Properties Co. Ltd. Industrial & Commercial Bank of China KWG Property Holding Ltd. PICC Property & Casualty Co. Ltd. (a) Ping An Insurance Group Co. of China Ltd. Poly Hong Kong Investments Ltd. (b) Renhe Commercial Holdings Co. Ltd. Shenzhen Investment Ltd. Shimao Property Holdings Ltd. Sino-Ocean Land Holdings Ltd. Soho China Ltd. Yanlord Land Group Ltd. (Singapore) Yuexiu Property Co. Ltd. Health Care - 0.9% Mindray Medical International Ltd., ADR Shandong Weigao Group Medical Polymer Co. Ltd. Sino Biopharmaceutical WuXi PharmaTech Cayman, Inc., ADR (a) Industrials - 9.8% Air China Ltd. Beijing Capital International Airport Co. Ltd. Beijing Enterprises Holdings Ltd. China Communications Construction Co. Ltd. China COSCO Holdings Co. Ltd. China Eastern Airlines Corp. Ltd. (a) China Everbright International Ltd. China High Speed Transmission Equipment Group Co. Ltd. China Merchants Holdings International Co. Ltd. China National Materials Co. Ltd. China Railway Construction Corp. Ltd. China Railway Group Ltd. China Shipping Container Lines Co. Ltd. (a) China Shipping Development Co. Ltd. China South Locomotive & Rolling Stock Corp. Ltd. China Southern Airlines Co. Ltd. (a) (b) Citic Pacific Ltd. COSCO Pacific Ltd. Dongfang Electric Corp. Ltd. Guangshen Railway Co. Ltd. (b) Harbin Power Equipment Co. Ltd. Jiangsu Expressway Co. Ltd. Lonking Holdings Ltd. Shanghai Electric Group Co. Ltd. Shanghai Industrial Holdings Ltd. Shenzhen International Holdings Ltd. Sinotrans Shipping Ltd. Sinotruk Hong Kong Ltd. Suntech Power Holdings Co. Ltd., ADR (a) Weichai Power Co Ltd. Yangzijiang Shipbuilding Holdings Ltd. (Singapore) Zhejiang Expressway Co. Ltd. Zhuzhou CSR Times Electric Co. Ltd. Information Technology - 13.0% AAC Acoustic Technologies Holdings, Inc. Alibaba.com Ltd. AsiaInfo-Linkage, Inc. (a) Baidu, Inc., ADR (a) Byd Co. Ltd. BYD Electronic International Co. Ltd. (b) Comba Telecom Systems Holdings Ltd. Digital China Holdings Ltd. Giant Interactive Group, Inc., ADR Ju Teng International Holdings Ltd. Kingboard Chemical Holdings Ltd. Lenovo Group Ltd. Netease.com, ADR (a) Semiconductor Manufacturing International Corp. (a) Shanda Interactive Entertainment Ltd., ADR (a) Sina Corp. (a) Sohu.com, Inc. (a) Tencent Holdings Ltd. TPV Technology Ltd. Travelsky Technology Ltd. ZTE Corp. (b) Materials - 5.8% Aluminum Corp. of China Ltd. (b) Angang Steel Co. Ltd. Anhui Conch Cement Co. Ltd. BBMG Corp. China BlueChemical Ltd. China Molybdenum Co. Ltd. China National Building Material Co. Ltd. China Shanshui Cement Group Ltd. China Zhongwang Holdings Ltd. (b) Hidili Industry International Development Ltd. (b) Hunan Non-Ferrous Metal Corp Ltd. Jiangxi Copper Co. Ltd. Lee & Man Paper Manufacturing Ltd. Maanshan Iron & Steel (b) Nine Dragons Paper Holdings Ltd. Shougang Concord International Enterprises Co. Ltd. Sinofert Holdings Ltd. Sinopec Shanghai Petrochemical Co. Ltd. Zhaojin Mining Industry Co. Ltd. Zijin Mining Group Co. Ltd. Telecomminication Services - 7.0% China Communications Services Corp. Ltd. China Mobile Ltd. China Telecom Corp. Ltd. China Unicom Hong Kong Ltd. Utilities - 1.1% China Resources Power Holdings Co. Ltd. Datang International Power Generation Co. Ltd. (b) Guangdong Investment Ltd. Huaneng Power International, Inc. Total Common Stocks - 99.6% (Cost $81,620,827) Exchange-Traded Funds – 0.3% iShares FTSE/Xinhua China 25 Index Fund (Cost $299,691) Rights – 0.1% Financials 0.1% Industrial & Commercial Bank of China (a) (c) (Cost $0) Total Long-Term Investments - 100.0% (Cost $81,920,518) Investments of Collateral for Securities Loaned (d) - 2.2% Money Market Funds - 2.2% BNY Mellon Securities Lending Overnight Fund, 0.299% (e) (Cost $1,852,863) Total Investments - 102.2% (Cost $83,773,381) Liabilities in excess of Other Assets - (2.2%) Net Assets - 100.0% * Less than 0.1% ADR - American Depositary Receipt ADS - American Depositary Share (a) Non-income producing security. (b) Security, or portion thereof, was on loan at November 30, 2010. (c) Security is valued in accordance with Fair Valuation procedures established in good faith by the Board of Trustees.The total market value of such securities is $77,282 which represents 0.1% of net assets. (d) At November 30, 2010, the total market value of the Fund's securities on loan was $1,714,883 and the total market value of the collateral by the Fund was $1,852,863. (e) Interest rate shown reflects yield as of November 30, 2010. Securities are classified by sectors that represent broad groupings of related securities. Country Allocation* China 99.5% Singapore 0.5% *As a percentage of long-term investments. Subject to change daily. See previously submitted notes to financial statements for the period ended August 31, 2010. At November 30, 2010, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized
